DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 19 and 24.
Cancelled: 1-18
Pending: 19-29.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
Response to Arguments 
Applicant's arguments with respect to claim(s) 19-29 have been considered but are moot because the arguments do not apply to the newly combined references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-29 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over SHORE (US 20200251158 A1) in view of JENKINSON (US 20210057022 A1).

Re: Independent Claim 19 (New), SHORE discloses a method  for operating a memory (e.g. SHORE Fig. 6, Abstract), comprising: 
(SHORE Fig. 1: 126 and ¶ [0014]) coupled to the plurality of word lines (SHORE Fig. 1: 126 coupled to the wordlines WL1-n); and 
utilizing the plurality of extraordinary storage cells to accumulate and store respective access counts of the plurality of word lines (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”), 
wherein multiple sets of extraordinary storage cells in the plurality of extraordinary storage cells correspond to the plurality of word lines, respectively (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”); 
SHORE is silent regarding:
resetting an access count of a refreshing word line to an initial value in response to an auto-refresh operation or a self-refresh operation applied to the refreshing word line regardless of an instant value of the access count.
JENKINSON discloses:
resetting an access count of a refreshing word line to an initial value in response to an auto-refresh operation or a self-refresh operation applied to the refreshing word line regardless of an instant value of the access count (JENKINSON Fig. 3 and ¶ [0052] “…access counter 362 may reset so that their respective count value resets to an initial value (e.g., 0 or 1).”).
SHORE and JENKINSON disclose memory storage systems with aggressor monitoring circuits. JENKINSON discloses a dynamic refresh circuit containing an access counter to monitor access to rows in the memory array. The access counter can be reset to 0 or 1 responsive to refresh operations. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the access count control method of JENKINSON and apply to the devices taught by JENKINSON for monitoring access to rows and based on comparison to thresholds, reset/initialize the counter value (see e.g., JENKINSON Fig. 3 and ¶ [0052]).

Re: Claim 20, SHORE and JENKINSON discloses all the limitations of claim 19 on which this claim depends. They further disclose:
in response to any word line of the plurality of word lines being accessed, reading out a set of bit information in a set of extraordinary storage cells at said any word line, wherein the memory comprises the plurality of extraordinary storage cells comprising the set of extraordinary storage cells (e.g. SHORE Fig. 1 and ¶¶ [0021]-[0022]); utilizing a counter to update a counter value indicated by the set of bit information to generate an updated counter value (SHORE Fig. 3 and ¶ [0043] disclose a counter 346 that reads values for a given row stored in the access count cells 326 for that row and writes new/updated values back to the access count cells 326 for that row), wherein the updated counter value which belongs to a refreshing word line is generated by resetting the counter value to the initial value during an auto-refresh operation or a self-refresh operation (JENKINSON Fig. 3 and ¶ [0052] “…access counter 362 may reset so that their respective count value resets to an initial value (e.g., 0 or 1).”); and writing a set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at said any word line, to be an updated value of an access count of said any word line (SHORE Figs. 1, 3 and ¶¶ [0014], [0021]-[0022] and [0046]-[0048] discloses multiple access count cells for each row, in the art known as page, are accessed by the counter. The counter 346 has to store these values, requires some sort of latch or flip-flop. The counter updates and re-writes the count value or resets it and initializes access cells associated with the given row).

Re: Claim 21 (New), SHORE and JENKINSON discloses all the limitations of claim 20 on which this claim depends. They further disclose:
(SHORE Figs. 1, 3 and ¶¶ [0014], [0021]-[0022] and [0046]-[0048] discloses multiple access count cells for each row, in the art known as page, are accessed by the counter. The counter 346 has to store these values, requires some sort of latch or flip-flop. The counter updates and re-writes the count value or resets it and initializes access cells associated with the given row. Therefore all the limitation of this claim are obvious in SHORE).

Re: Claim 22 (New), SHORE and JENKINSON discloses all the limitations of claim 20 on which this claim depends. They further disclose:
further comprising: utilizing a word line access count (WAC) control unit of the memory to operate automatically without being triggered by any external command from a host system, to control a series of operations of the memory, wherein the series of operations comprise an operation of updating the counter value indicated by the set of bit information to generate the updated counter value, and an operation of writing the set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at said any word line to be the updated value of the access count of said any word line (SHORE Fig. 3 and ¶¶ [0046]-[0047] disclose counter 346 acting under the control of refresh control circuit 316 to read and update the row access values for given access count cells 326).

Re: Claim 23 (New), SHORE and JENKINSON discloses all the limitations of claim 20 on which this claim depends. They further disclose: 
further comprising: during an auto-refresh operation or a self-refresh operation, periodically resetting the access counts corresponding to all the word lines, to the initial value in sequence regardless of the instant value of the counter (JENKINSON Fig. 3 and ¶ [0052] “…access counter 362 may reset so that their respective count value resets to an initial value (e.g., 0 or 1).”).

Re: Independent Claim 24 (New), SHORE discloses a memory (e.g. SHORE Fig. 6, Abstract), comprising: 
a plurality of world lines (SHORE Fig. 1: WL1-n); 
a plurality of extraordinary storage cells (SHORE Fig. 1: 126 and ¶ [0014]), coupled to the plurality of word lines (SHORE Fig. 1: 126 coupled to the wordlines WL1 to WLn), arranged to accumulate (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”), wherein multiple sets of extraordinary storage cells in the plurality of extraordinary storage cells correspond to the plurality of word lines, respectively (SHORE Fig. 1: 126 and ¶ [0014] “…collectively the values stored in the counter memory cells 126 may represent a respective access count XCount of the wordline…”); and a word line access count (WAC) control unit (SHORE Fig. 1: 116 and ¶ [0026] “The refresh address control circuit 116 may determine an access count of the row based on the values stored in the counter memory cells 126 of the accessed row.”),
SHORE is silent regarding:
arranged to reset an access count of a refreshing word line to an initial value in response to an auto-refresh operation or a self-refresh operation applied to the refreshing word line regardless of an instant value of the access count.
JENKINSON discloses:
arranged to reset an access count of a refreshing word line to an initial value in response to an auto-refresh operation or a self-refresh operation applied to the refreshing word line regardless of an instant value of the access count (JENKINSON Fig. 3 and ¶ [0052] “…access counter 362 may reset so that their respective count value resets to an initial value (e.g., 0 or 1).”).
SHORE and JENKINSON disclose memory storage systems with aggressor monitoring circuits. JENKINSON discloses a dynamic refresh circuit containing an access counter to monitor access to rows in the memory array. The access counter can be reset to 0 or 1 responsive to refresh operations. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the access count control method of JENKINSON and apply to the devices taught by JENKINSON for monitoring access to rows and based on comparison to thresholds, reset/initialize the counter value (see e.g., JENKINSON Fig. 3 and ¶ [0052]).

Re: Claim 25 (New), SHORE and JENKINSON discloses all the limitations of claim 24 on which this claim depends. They further disclose:
wherein the memory further comprises: a counter, coupled to the plurality of extraordinary storage cells, arranged to perform counting; and wherein the WAC control unit is coupled to the counter, and is arranged to in response to any word line of the plurality of word lines being accessed, control the counter to read out a set of bit information in a set of extraordinary storage cells at said any word line; the counter updates a counter value indicated by the set of bit information to generate an updated counter value; and the WAC control unit is arranged to trigger writing a set of updated bit information indicating the updated counter value back to the set of extraordinary storage cells at said any word line, to be an updated value of an access count of said any word line (SHORE Fig. 3 and ¶ [0043] disclose a counter 346 that reads values for a given row stored in the access count cells 326 for that row and writes new/updated values back to the access count cells 326 for that row); wherein the WAC control unit generates the updated counter value which belongs to the refreshing word line by resetting the counter value during the auto-refresh operation or the self-refresh operation (JENKINSON Fig. 3 and ¶ [0052] “…access counter 362 may reset so that their respective count value resets to an initial value (e.g., 0 or 1).”).

Re: Claim 26 (New), SHORE and JENKINSON discloses all the limitations of claim 25 on which this claim depends. They further disclose: 
wherein the memory further comprises: a plurality of extraordinary bit lines, coupled to the plurality of extraordinary storage cells; and an extraordinary page buffer, coupled to the plurality of (SHORE Figs. 1, 3 and ¶¶ [0014], [0021]-[0022] and [0046]-[0048] discloses multiple access count cells for each row, in the art known as page, are accessed by the counter. The counter 346 has to store these values, requires some sort of latch or flip-flop. The counter updates and re-writes the count value or resets it and initializes access cells associated with the given row. Therefore all the limitation of this claim are obvious in SHORE).

Re: Claim 27 (New), SHORE and JENKINSON discloses all the limitations of claim 25 on which this claim depends. They further disclose: 
wherein the WAC control unit operates automatically without being triggered by any external command from a host system, to control a series of operations of the memory, wherein the series of (SHORE Fig. 3 and ¶¶ [0046]-[0047] disclose counter 346 acting under the control of refresh control circuit 316 to read and update the row access values for given access count cells 326).

Re: Claim 28 (New), SHORE and JENKINSON discloses all the limitations of claim 27 on which this claim depends. They further disclose: 
wherein the WAC control unit completes all operations of the series of operations in a minimum row active time (SHORE Fig. 3 and ¶ [0047] “…the counter 346 may increment an accessed row every 100-200 ns that it remains accessed.”).

Re: Claim 29 (New), SHORE and JENKINSON discloses all the limitations of claim 24 on which this claim depends. They further disclose: 
wherein the WAC control unit controls a series of operations of the memory according to self-timing controlled by itself (SHORE Fig. 3 and ¶¶ [0046]-[0047] disclose counter 346 acting under the control of refresh control circuit 316 to read and update the row access values for given access count cells 326).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov